Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Reginald Reece, Appellant                              Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-13-00082-CR          v.                         11F0746-202). Opinion delivered by Chief
                                                       Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                           Moseley participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court as to punishment and
remand the cause to the trial court for a new punishment hearing.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED MAY 6, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk